ORDER
The petition for discretionary review is allowed for the purpose of addressing the issues set forth in the petition and the following additional issue: “Whether any provision of North Carolina law, including, but not limited to, N.C.G.S. §§ 25-3-203, -3-301 (2015), would preclude dismissal with prejudice of the claims asserted in plaintiff’s complaint, including the claim for judicial foreclosure, despite the apparent absence of a complete chain of indorsements?”
By Order of the Court in Conference, this 22nd day of September, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 23rd day of September, 2016.
J. BRYAN BOYD Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk